Opinion issued October 18, 2012.




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00629-CR
                            ———————————
                      IN RE MATHEW DUPREE, Relator



             Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

       Relator, Mathew Dupree, moves this Court to dismiss his petition for writ of

mandamus as moot based on trial court actions that transpired after he filed the

petition.1




1
       The underlying case is The State of Texas v. Mathew Franklin Dupree, Case No.
       1342643; In the 248th District Court of Harris County, The Honorable Joan
       Campbell, presiding.
        We grant the motion and dismiss Dupree’s petition for writ of mandamus as

moot.



                                 PER CURIAM




Panel consists of Chief Justice Radack and Justices Bland and Huddle.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           2